Blackford, J.
This affidavit is defective as to one of the defendants below, in not showing that he was privately removing, or about to remove from the county. Ind. Terr. Stat. 1811, p. 46. And as the attachment is against the property of both, and the judgment against them both, the proceedings are erroneous (1).
Lane, for the plaintiffs.

Per Curiam.

The judgment is reversed, with costs*

 If a joint judgment against two, be erroneous as to one, it must be té. versed as to both. Battle v. Coleman, 6 Wheat. 475.